145 F.3d 1337
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Alvin R. CLARK; Shirley Y. Clark, Plaintiffs-Appellants,v.CITY OF PORTLAND, Defendant-Appellee.
No. 97-35298.
United States Court of Appeals, Ninth Circuit.
May 22, 1998.

Appeal from the United States District Court for the District of Oregon.
Before: SCHROEDER, TROTT and FERNANDEZ, Circuit Judges.
MEMORANDUM*
JONES, J., Presiding


1
Submitted May 14, 1998**


2
Alvin R. and Shirley Y. Clark appeal pro se the district court's summary judgment in favor of defendants in their 42 U.S.C. § 1983 action alleging violations of due process and equal protection.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo the district court's grant of summary judgment, see Patel v. Penman, 103 F.3d 868, 874 (9th Cir.1996), cert. denied, --- U.S. ----, 117 S. Ct. 1845, 137 L. Ed. 2d 1048 (1997), and we affirm.


3
For the reasons stated in the district court's March 6, 1997 order, we conclude that the City of Portland did not deprive the Clarks of due process or equal protection in resolving a dispute over their sewer system.


4
To the extent that the Clarks contend that the district court judge was not impartial, we reject this argument because there is no evidence that the judge was biased.  See Taylor v. Regents of Univ. of California, 993 F.2d 710, 712-13 (9th Cir.1993) (per curiam).


5
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a); 9th Cir.  R. 34-4